347 F.3d 985
UNITED STATES, Appellee,v.Maximiliano AMPARO-CONCEPCIÓN, Defendant, Appellant.
No. 02-1935.
No. 02-1936.
United States Court of Appeals, First Circuit.
Submitted September 3, 2003.
Decided October 28, 2003.

On Appeal from the United States District Court for the District of Puerto Rico. [Hon. Daniel R. Dominguez, U.S. District Judge].
Maximiliano Amparo-Concepción on brief pro se.
Thomas F. Klumper, Assistant United States Attorney, H.S. Garcia, United States Attorney, and Sonia I. Torres, Assistant United States Attorney, on brief for appellee.
Before LYNCH, Circuit Judge, SILER, Circuit Judge,* and LIPEZ, Circuit Judge.
PER CURIAM.


1
For the reasons stated in United States v. Rosa-Ortiz, No. 02-2362, appellant's guilty plea in No. 02-1935 is vacated and the case is remanded for dismissal of the indictment.


2
Appellant's conviction under 18 U.S.C. § 1001 stands. Because we vacate his conviction on the conspiracy charge, however, appellant's total offense level must be recalculated and a new sentence imposed. Accordingly, appellant's sentence in No. 02-1936 is vacated and the case is remanded to the district court for resentencing.


3

So ordered.




Notes:


*
 Of the United States Court of Appeals for the Sixth Circuit, sitting by designation



4
SILER, Circuit Judge (dissenting).


5
For the reasons stated in my opinion in the companion case to this appeal, United States v. Rosa-Ortiz, No. 02-2362, I respectfully dissent.